Order filed October 20, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-21-00255-CR
                                   __________

                   JEROME LOUIS NELSON, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                      Trial Court Cause No. A-18-1434-CR


                                   ORDER
      The jury convicted Appellant, Jerome Louis Nelson, of the offense of murder
and assessed his punishment at imprisonment for life. We abate the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, and a copy of the clerk’s record and the reporter’s record.
Counsel advised Appellant of his right to review the record and file a response to
counsel’s brief. Counsel also advised Appellant of his right to file a petition for
discretionary review with the clerk of the Texas Court of Criminal Appeals seeking
review by that court. See TEX. R. APP. P. 68. It appears that court-appointed counsel
has attempted to comply with the requirements of Anders v. California, 386 U.S.
738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503
(Tex. Crim. App. 1991).
      Appellant has filed a pro se response to counsel’s Anders brief. Appellant
makes various assertions in his response. In addressing an Anders brief and a pro se
response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we disagree with court-appointed counsel’s
conclusion that the appeal is frivolous. We are of the opinion that there are arguable
grounds for an appeal. In this regard, an appeal arising from a contested trial on
guilt/innocence is not readily amenable to disposition under Anders.
      Accordingly, we grant counsel’s motion to withdraw, abate this proceeding,
and remand the cause to the trial court for the appointment of new appellate counsel.
See Bledsoe, 178 S.W.3d at 826–27. We direct the trial court to appoint new counsel
to represent Appellant on appeal. The trial court shall furnish the name, address,
telephone number, and state bar number of new counsel in its order appointing new
                                          2
counsel. The order shall be included in a supplemental clerk’s record, which shall
be filed with the clerk of this court on or before November 4, 2022. Appellant’s
brief is due to be filed in this court thirty days from the date of the trial court’s
appointment of new counsel. All other appellate deadlines shall be in accordance
with the Texas Rules of Appellate Procedure.
      The motion to withdraw is granted; the appeal is abated; and the cause is
remanded to the trial court in accordance with this order.


                                                    PER CURIAM


October 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3